GONZALEZ, Justice,
dissenting.
Today, the court enters into the field of micro-management of county government and reads a constitutional provision out of context. In so doing, the court interferes with the lawful, prudent, and responsible exercise of power by the Bexar County Commissioners Court. What makes this more egregious is the factual context in which the action is taken, particularly since the court arguably gives the petitioners over two years back pay when they did not even request this relief at the trial court. For the following reasons, I disagree with this action and would affirm the judgment of the court of appeals.
Chenault and Esquivel filed for two justice of the peace positions when they had known for over a year that not only had the offices in question been abolished, but that a court of law had found the Commissioners Court’s action in abolishing the offices reasonable and constitutional. They had every opportunity to join this prior litigation, but chose not to do so. Nonetheless, in the face of this reality, Chenault and Esquivel paid filing fees to run for these two abolished positions. They ran unopposed and were “elected” by the voters. When the Commissioners Court did not recognize the election, Chenault and Esquivel initiated this suit.
The primary function of a commissioners court is the administration of the business affairs of the county. Avery v. Midland County, 406 S.W.2d 422, 426 (Tex.1966), vacated on other grounds, 390 U.S. 474, 88 S.Ct. 1114, 20 L.Ed.2d 45 (1968). While it is true that commissioners courts may exercise only such powers as the Texas Constitution or statutes have specifically conferred on them, they have implied authority to exercise broad discretion in accomplishing the purposes intended. Canales v. Laughlin, 147 Tex. 169, 214 S.W.2d 451, 453 (1948); Anderson v. Wood, 137 Tex. 201, 152 S.W.2d 1084, 1085 (1941).
We have once before reviewed the particular Justice Abolition Order now before us and did not then declare it unconstitutional, nor did we determine that the Bexar County Commissioners Court abused its discretion. McCraw v. Vickers, 717 S.W.2d 738 (Tex.App. —San Antonio 1986, writ ref’d n.r.e.). In McCraw, the court of appeals *210held that the action by the Commissioners Court in abolishing the justice of the peace positions was not arbitrary and did not constitute an abuse of discretion.
I agree with the court of appeals in the instant case that the order was entered in the exercise of the discretion of the Commissioners Court. Article V, section 18(b) of the Texas Constitution authorizes the commissioners court of each county to exercise its powers and jurisdiction over “all county business.” Tex. Const, art. V, § 18(b). It has been held that “all county business” should be given a broad and liberal construction. See Cowboy Country Estates v. Ellis County, 692 S.W.2d 882, 887 (Tex.App.—Waco 1985, no writ); Rodgers v. County of Taylor, 368 S.W.2d 794, 796 (Tex.Civ.App.—Eastland 1963, writ ref’d n.r.e.).
Article V, section 18 had previously mandated two justice of the peace positions in precincts containing cities in excess of 8,000 inhabitants within its boundaries. When the provision was amended so that it became applicable to cities with over 18,000 inhabitants, the Commissioners Court was necessarily given discretion to abolish one of the two justice of the peace positions in each precinct that no longer qualified for two positions. Accordingly, the Commissioners Court abolished Place 2 of precincts 1, 2, and 3 of Bexar County. One problem remained, however: an apparent nonconformity with Article XVI, section 65 of the Texas Constitution.
Article XVI, section 65 provides for the staggering of terms of justices of the peace and constables, beginning at the general election in 1954. In precincts where there are two or more justices of the peace, the constitution states that those officers elected for positions with an odd number, i.e., Place 1, are to serve for an initial term of two years; those elected for positions with an even number are to serve for an initial term of four years. Thereafter, all officers are to serve a full term (four years for justices of the peace). Therefore, pursuant to this mandated staggering of offices, the justices of the peace of Place 1 in precincts 1, 2, and 3 of Bexar County would be elected in the general elections of 1984, 1988, etc. Place 2 positions would be filled in the general elections of 1982, 1986, etc.
When the Commissioners Court abolished Place 2 of precincts 1, 2, and 3, the Place 1 positions were left to proceed in an unstaggered election cycle vis-a-vis the precinct constables. However, rather than hold the Justice Abolition Order void, the proper remedy for this nonconformity with Article XVI, section 65 is to simply allow the Commissioners Court to enter another order resetting the election cycle of the remaining justice of the peace positions to be staggered with those of the respective constables. The Texas Constitution affords the Commissioners Court the discretion to make such correction as a valid exercise of its power over “all county business.” Tex. Const, art. V, § 18(b).
The court readily notes that the decision to abolish one of the justice of the peace positions was prompted by several factors, including: (1) the Commissioners Court’s need to meet projected budget deficits; and (2) a determination that one justice of the peace in each precinct fulfilled the needs of the local population. In short, the Justice Abolition Order marked an attempt by the Commissioners Court to be financially responsible to the taxpayers of Bexar County. Abolition of Place 2 as opposed to Place 1 was supported by the fact that the incumbents in the Place 2 positions were not seeking re-election when the order became effective, whereas the incumbents in Place 1 intended to run for re-election. Thus, the decision to abolish Place 2 was not only financially and economically sound, but also in the interest of those who may have been directly affected by the order.
Allowing the Commissioners Court to reset an election cycle is not unprecedented. In Dollinger v. Jefferson County Commissioners Court, 335 F.Supp. 340 (E.D.Tex. 1971), Jefferson County had redistricted its precinct lines. However, in one of the redistricted precincts, less than fifty percent of the residents had the opportunity to vote in the election for the incumbent commissioner. According to Article XVI, section *21165, this commissioner was required to serve a full four-year term, which would end in 1974. The court ordered an election for this position for a two-year term to begin in 1972 to provide all of the residents of the precinct equal opportunity to vote in the election. Requiring the election for commissioner to be held in 1972 was not in conformity with Article XVI, section 65. However, the two-year, as opposed to four-year, requirement would cause the term to be staggered with the other precincts. We likewise should allow the Commissioners Court to reset the terms of the remaining justice of the peace positions and thus conform to the constitutionally mandated staggering of offices.
For the above reasons, I dissent.
SPEARS and DOGGETT, JJ., join in this opinion.